



COURT OF APPEAL FOR ONTARIO

CITATION: United States v. Dhaliwal, 2016 ONCA 154

DATE: 20160224

DOCKET: C60916

Sharpe, Benotto and Huscroft JJ.A.

IN THE MATTER OF an appeal of a committal order pursuant
    to s. 49 of the
Extradition Act
, S.C. 1999, c. 18

BETWEEN

The Attorney
    General of Canada

(on
    behalf of the United States of America)

Respondent

and

Harinder Dhaliwal

Appellant

Balwinder Sran and Joseph W. Irving, for the appellant

Roy Lee, for the respondent

Heard: February 24, 2016

On appeal from the committal order of Justice M. Code of
    the Superior Court of Justice, dated July 23, 2015.

APPEAL BOOK ENDORSEMENT

[1]

We do not agree that the committal judge erred in refusing to order
    particulars of the conspiracy in the authority to proceed. The authority to
    proceed complied with s. 15 (3)(c) of the
Extradition Act
and as held
    by this court in
USA v. Kavaratzis
, [2004] OJN 173 (CA) at para. 25,
    that provision does not require the Minister of Justice to provide particulars
    of the offences that under Canadian law correspond to the alleged conduct of
    the person sought.

[2]

Appeal dismissed.



